toward appellant. Appellant also argues that the chief district court judge
                is "strongly pro-woman" and "is not competent or qualified" to oversee the
                dispute between appellant and the district court judge, and therefore
                should not have decided the motion to disqualify. Having reviewed
                appellant's pro se opening brief and the record on appeal, we conclude that
                appellant has not shown that the district court abused its discretion in
                denying his disqualification motion.       Goldman v. Bryan, 104 Nev. 644,
                649, 764 P.2d 1296, 1299 (1988) (holding that this court reviews orders
                denying disqualification for a clear abuse of discretion, that judges are
                "   presumed not to be biased," and the party seeking disqualification bears
                the burden of proving that disqualification is warranted), disavowed on
                other grounds by Halverson v. Hardcastle, 123 Nev. 245, 163 P.3d 428
                (2007). Thus, Judge Kishner properly remained assigned to the
                underlying matter and no relief is warranted with regard to the order
                denying the motion to disqualify.'
                              Appellant also challenges the district court's dismissal of his
                action for failure to bring it to trial within five years. See NRCP 41(e). We
                perceive no error in the district court's dismissal of the action as
                appellant's complaint was filed on March 26, 2009, and therefore more
                than five years had passed when the district court dismissed the action on
                September 18, 2014.      See NRCP 41(e); see also Allyn v. McDonald, 117
                Nev. 907, 912, 34 P.3d 584, 587 (2001) ("Except in very limited
                circumstances, we uphold NRCP 41(e) dismissals without regard to the
                plaintiffs reasons for allowing the mandatory period to lapse."); Great W.


                     'Appellant's arguments regarding the chief district court judge are
                unsupported, lack merit, and do not provide a basis for relief.

SUPREME COURT
        OF
     NEVADA
                                                       2
10) 1947A
                             Land & Cattle Corp v. Sixth Judicial Dist. Court, 86 Nev. 282, 285, 467
                             P.2d 1019, 1021 (1970) ("Rule 41, as written and construed, does not
                             contemplate an examination of the equities. Any other construction
                             would destroy the mandatory 5-year dismissal rule and make the
                             determination a matter of trial court discretion."). As appellant has not
                             demonstrated any basis for reversal in Docket No. 66774, we affirm the
                             district court's dismissal of appellant's action. 2 The appeal in Docket No.
                             66676 is dismissed.
                                              It is so ORDERED.


                                                                                                           J.




                                                                            Gibbons


                                                                                        Piediem (up    ,   J   .




                                                                            Pickering



                             cc: Hon. Joanna Kishner, District Judge
                                  James R. Aymann
                                  Alexander L. Mazzia, Jr.
                                  Eighth District Court Clerk




                                     2 In   light of this disposition, appellant's remaining arguments are
                             moot.

SUPREME COURT
          OF
      NEVADA
                                                                      3
I( 7/ 1447A    ■   .-,Peo.